DETAILED ACTION
	This action is responsive to the amendment received 12 April 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The prior claim objections are withdrawn in view of Applicant’s amendments.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for depositing silicon nitride, does not reasonably provide enablement for depositing all known and/or unknown materials using all known and/or unknown precursors.  The only etch stop material disclosed with any specificity is forming silicon nitride using 2 as there would be no source of nitrogen).  While it is noted paragraph [0059] discloses the layer may be silicon nitride, SiCN, SiCON, or any suitable dielectric, Applicant does not disclose the use of any precursors that contain carbon or oxygen nor does Applicant disclose any specific processes for forming an etch stop layer other than silicon nitride.  Applicant has not demonstrated possession nor is there any written description support for any other etch stop layer materials and their corresponding precursors and processes, aside from forming silicon nitride.  No other specific precursors or deposited materials are disclosed nor contemplated by Applicant. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  The claims are presently broad enough to encompass the deposition of any material, including all polymers, oxides, nitrides, metals, semiconductors, etc. The claimed method must be commensurate in scope with what is disclosed in the specification and presently the claims are broad enough to encompass all possible materials formed from any precursors.  Applicant’s disclosure of a single specific process using diiodosilane and a nitrogen plasma to form silicon nitride does not entitle Applicant to a monopoly on all possible deposition materials and all possible precursors and combinations thereof. The claims must be commensurate in scope with the written description.  Incorporating the limitations of claims 6 and 9 into claims 1 and 8 would overcome this scope of enablement rejection.
Next, Applicant claims depositing the etch stop layer having a first thickness adjacent the spacers and a second thickness different from the first thickness over the gate stack (see claims 1 and 8).  This limitation encompasses forming an etch stop layer having thicker vertical portions on the sides of the spacers than the horizontal portions of the layer over the gate stacks, however nowhere does Applicant disclose how one could achieve this result.  Applicant only discloses a PEALD process for forming an .
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein during the directing the plasma a bias to a showerhead within the deposition chamber”.  As currently amended, it is unclear what this means.  As best understood, this should probably read: “…a bias is applied to a showerhead within the deposition chamber”.
Claim 19 recites “the chamber”, lacking antecedence because only a deposition chamber is previously introduced.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0151419) in view of Ishikawa et al. (US 2017/0243734) and Niskanen et al. (US 2014/0273528), all of record.
(Re Claim 1) Wu teaches a method of manufacturing a semiconductor device, the method comprising: 

depositing an etch stop layer over the gate stack and adjacent to the spacers (etch stop layer 306), the etch stop layer having a first thickness adjacent to the spacers and a second thickness different from the first thickness over the gate stack (see Fig. 3A).
Wu teaches the etch stop layer may be silicon nitride deposited using ALD, however does not provide details regarding the specifics of the ALD process.  Therefore, one of ordinary skill in the art would be motivated to look to related art to teach how to form Wu’s layer of silicon nitride using ALD and having different thicknesses.  Related art from Ishikawa teaches details of an ALD process for forming the silicon nitride layer wherein the depositing the etch stop layer comprises pulsing a first precursor over the gate stack, the first precursor being a non-plasma after the pulsing the first precursor, pulsing a second precursor over the gate stack, the second precursor being a plasma biased towards the semiconductor fin, and wherein the plasma is present over the semiconductor fin without the first precursor (see discussion in paras. [0036], [0042]-[0044], [0052], [0064], [0067], [0068], and Table 1).  While it is noted Ishikawa appears to teach continuously flowing the second (nitrogen) precursor during the deposition cycle and pulsing the plasma on during this step, which is deemed to meet the limitation of the pulsing a second precursor over the gate stack (e.g. noting para. [0064]), related art from Niskanen teaches the second (nitrogen) reactant may either be introduced continuously or supplied in the form of a pulse (see discussion in paras. [0050]-[0057]) as a known alternative for forming the SiN film.  It would have been obvious to one of ordinary skill in the art practicing Wu’s invention to rely on the teachings of Ishikawa and Niskanen to provide details regarding how to perform the SiN ALD process disclosed by Wu.  
(Re Claim 2) wherein the depositing the etch stop layer comprises depositing the etch stop layer over the semiconductor fin (see Fig. 3A of Wu).
(Re Claim 5) further comprising igniting the plasma, the igniting occurring over the semiconductor fin (Ishikawa teaches igniting an in situ plasma thereby formed over the fin).
(Re Claim 6) wherein the first precursor is diiodosilane and the second precursor is nitrogen (see Ishikawa Table 1).


(Re Claim 15) Wu teaches a method of manufacturing a semiconductor device, the method comprising: placing a substrate having a first spacer adjacent to a gate stack over a semiconductor into a deposition chamber, and depositing a silicon nitride layer using ALD (see Fig. 3A, spacers 316a/b, gate stack 314a/b over a semiconductor fin 302, paras. [0015], [0021], [0024], [0025], [0051], SiN etch stop layer 306 is deposited using ALD, ALD is performed in a deposition chamber).
Wu is silent regarding details of the SiN ALD process.  Therefore, one of ordinary skill in the art would be motivated to look to related art to teach how to form Wu’s layer of silicon nitride using ALD. Related art from Ishikawa teaches details of an ALD process for forming the silicon nitride layer wherein the first step comprises pulsing diiodosilane into the deposition chamber and purging the chamber after the first step, performing a second step comprising pulsing nitrogen into the deposition chamber and igniting the nitrogen into a plasma outside of the presence of the diiodosilane, and directing the plasma towards the substrate using a directional bias, and repeating the first step and the second step to build a layer of silicon nitride (see discussion in paras. [0036], [0042]-[0044], [0052], [0064], [0067], [0068], and Table 1).  While it is noted Ishikawa appears to teach continuously flowing the second (nitrogen) precursor during the deposition cycle and pulsing the plasma on during this step, which is deemed to meet the limitation of the pulsing a second precursor over the gate stack (e.g. noting para. [0064]), related art from Niskanen teaches the second (nitrogen) reactant may either be introduced continuously or supplied in the form of a pulse (see discussion in paras. [0050]-[0057]) as a known alternative for forming the SiN film.  It would have been obvious to one of ordinary skill in the art practicing Wu’s invention to rely on the teachings of Ishikawa and Niskanen to provide details regarding how to perform the SiN ALD process disclosed by Wu.
(Re Claims 16 and 17) wherein the directing the plasma is performed by applying a bias to a first electrode within a holding mount of the deposition chamber; and wherein during the directing the plasma 
(Re Claim 18) wherein during the first step temperature within the deposition chamber is between about 200 °C and about 600 °C (see Ishikawa Table 1).
(Re Claim 19) wherein during the first step the chamber temperature is between about 200 °C and about 450 °C (see Ishikawa Table 1).
(Re Claim 20) further comprising: etching the layer of silicon nitride to expose a source/drain region; and depositing a conductive material to make contact with the source/drain region (Figs. 3A-3C, etch stop layer 306 is etched to expose source/drain regions 318a/b and conductive material 330/340 is deposited to make contact with the source/drain regions).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0151419) in view of Ishikawa et al. (US 2017/0243734).
(Re Claim 8) Wu teaches a method of manufacturing a semiconductor device, the method comprising: forming a first gate stack and a second gate stack over a semiconductor fin; forming a first spacer adjacent to the first gate stack and a second spacer adjacent to the second gate stack (see Fig. 3A, first and second spacers 316a/b, first and second gate stacks 314a/b over a semiconductor fin 302, paras. [0015], [0021], [0024], [0025], [0051]); and forms an etch stop layer (306), the etch stop layer having a first thickness adjacent to the first spacer and a second thickness different from the first thickness over the first gate stack (see Fig. 3A); and etching the etch stop layer to form a third spacer adjacent to the first spacer (Figs. 3A-3B, etch stop layer 306 remains as second spacers over first spacers 316 after etching, paras. [0040]-[0041]).
 Wu teaches the etch stop layer may be silicon nitride deposited using ALD, however does not provide details regarding the specifics of the ALD process.  Therefore, one of ordinary skill in the art would be motivated to look to related art to teach how to form Wu’s layer of silicon nitride using ALD and having different thicknesses.  Related art from Ishikawa teaches details of an ALD process for forming the silicon nitride layer wherein the first precursor is pulsed to react in a self-limiting reaction to form a first reaction product on a surface of the first gate stack and a surface of the first spacer, anisotropically 
(Re Claim 9) wherein the first precursor is diiodosilane and the first plasma is a nitrogen plasma (see Ishikawa Table 1, paras. [0044, [0052], and [0064).
(Re Claim 10) further comprising igniting the first plasma, the ignition occurring over the semiconductor fin (Ishikawa teaches igniting an in situ plasma thereby formed over the fin).
(Re Claim 11) further comprising depositing a conductive material adjacent to the third spacer (see Wu Fig. 3C, conductive contacts 340 are formed).
(Re Claim 12) wherein a chamber pressure over the semiconductor fin during the pulsing the first precursor is between about 2.5 torr and about 22.5 torr (see Ishikawa Table 1, the pressure during the process may be 10-2000 Pa, 2000 Pa = 15 Torr).
(Re Claim 13) wherein the chamber pressure is less than about 15 torr (see Ishikawa Table 1, the pressure during the process may be 10-2000 Pa, 2000 Pa = 15 Torr).
(Re Claim 14) wherein the pulsing the first precursor occurs at a pressure over the semiconductor fin of between about 2.5 torr and about 22.5 torr (see Ishikawa Table 1, the pressure during the process may be 10-2000 Pa, 2000 Pa = 15 Torr).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0151419), Ishikawa et al. (US 2017/0243734) and Niskanen et al. (US 2014/0273528), as applied above and further in view of Nguyen et al. (US 2014/0273524), all of record, and Faraz et al. (ACS Appl. Mater. Interfaces 2018, 10, 13158-13180), newly cited.
(Re Claim 3) wherein the depositing the etch stop layer is performed with a bias formed with a first electrode and a second electrode (see Ishikawa paras. [0036], [0042], [0069], and Table 1).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of Nguyen and Faraz, one of ordinary skill in the art would recognize the substrate bias power may be tuned within the claimed range to provide a desirable degree of bombardment and thus advantageous anisotropic film properties (noting Faraz et al. Figs. 3, 7, 10, 11, and 19 and supporting text).
(Re Claim 4) wherein the second electrode is set at a power of between about 300 W and about 500 W (see Ishikawa Table 1).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  With respect to the §112(a) rejections, Applicant first argues they have support for the claimed subject matter because these are originally filed claims and further points to para. 59 of the specification to assert support for essentially all materials, noting the paragraph states any suitable material may be utilized:
[0059] Turning now to Figure 2C, the deposition system 200 may be utilized to deposit an etch stop layer 401 over the source/drain regions 117 and between the first spacers 113. In an embodiment the etch stop layer 401 may be a dielectric material such as silicon nitride, SiCN, or SiCON. However, any suitable material may be utilized.

The issue is that this statement does not provide adequate written description support for ALD deposition processes encompassing all known and unknown materials using all known and unknown precursors and combinations thereof.  Drafting a broad claim which encompasses all possible materials and precursors does not mean there is support for the full scope of the claim nor does that demonstrate possession of ALD processes for forming all possible materials using any precursor.  Applicant’s disclosure only Id.) it is noted there are no precursors nor corresponding processes disclosed for forming these alternative materials including carbon and oxygen.  No other detailed ALD processes are disclosed aside from the silicon nitride ALD process.  For example, the claims broadly encompass forming any material, e.g. silicon oxide or silicon carbide or titanium nitride or Teflon or polyimide or diamond, etc.  If Applicant maintains they have support for ALD processes for forming all possible materials, the Examiner respectfully requests Applicant show where there is explicit support for all different materials and their corresponding processes and precursors.  What are Applicant’s precursors, pressures, flow rates, powers, and temperatures for forming silicon carbide or diamond or all known polymers?  The Examiner cannot find these details anywhere in the disclosure.  Also see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  The court found that the claim covered all ways of performing a processes however, the specification provided only one method for performing said process, and there was no evidence that the specification contemplated a more generic way of performing all such processes. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.”  Also see D Three Enterprises LLC v. SunModo Corp., 890 F. 3d 1042 - (Fed. Cir. 2018) wherein boilerplate language (e.g. reciting any suitable material/precursors may be used) is not sufficient to show adequate disclosure of the claimed invention.  Simply because these were originally filed claims does not mean Applicant has possession of the full scope of the claimed invention nor does para. 59 provide adequate support for the full scope of the claims encompassing all materials.  Again, there is no adequate disclosure of ALD processes other than for forming silicon nitride using diiodosilane, dichlorosilane, or silane for the silicon containing precursor and using nitrogen or ammonia for the nitrogen containing precursor.
	Next, Applicant conflates enablement (discussed in MPEP §2164.01(a)) with scope of enablement (see MPEP §2164.08), however the analysis is different.  Applicant clearly has an enabling disclosure specifically for an ALD process for forming silicon nitride as discussed above.  The Federal the full scope of the claimed invention without ‘undue experimentation’." (emphasis added) In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Also see Trustees of Boston Univ. v. Everlight Electronics Co., 896 F.3d 1357 (Fed. Cir., 2018).  Applicant argues the rejection is improper because the Examiner has not explicitly analyzed the Wands factors.  The Examiner is not persuaded.  The Federal Circuit held that Wands factors are not required to establish lack of enablement.  Amgen, Inc. v. Chugai Pharma. Co., 927 F.2d 1200, 1213 (Fed. Cir. 1991) (“In addition, it is not necessary that a court review all the Wands factors to find a disclosure enabling. They are illustrative, not mandatory.”) (emphasis added).  Scope of enablement does not require Wands analysis.  See e.g., In re Marzocchi, 439 F.2d 220 (CCPA 1971); In re Fisher, 427 F.2d 833 (CCPA 1970).  Regardless, only in arguendo, pertinent Wands factors include but are not limited to: the claims are broad enough to include all possible materials formed using all possible precursors and combinations thereof; the invention is directed to a specific ALD process for silicon nitride to achieve specific anisotropic deposition results; the prior art only discloses ALD processes for a relatively small subset of known materials using a small subset of possible precursors; precursor chemistry in ALD is not always predictable; Applicant only provides a single adequate working example for ALD of silicon nitride; and the quantity of experimentation required to develop ALD processes for all possible materials using all possible precursors and permutations thereof would be essentially infinite.
Next, it is noted Applicant apparently ignored the issues regarding the first thickness different from the second thickness (see prior non-final action at p. 4, see above in this action at pp. 3-4).  Again, the specification only discloses how one would perform ALD to form a silicon nitride layer having thicker horizontal portions and thinner vertical portions as shown in Fig. 4A but does not disclose anywhere how to form thinner horizontal portions with thicker vertical portions while the claim presently encompasses this unsupported alternative.  If Applicant believes they have support for this alternative process, the Examiner respectfully requests Applicant show where this is supported in the figures and specification.  What adjustments are made to the process parameters to achieve these alternative results?  Where is this alternative process disclosed in the specification?


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822